Title: From John Quincy Adams to William Smith Shaw, 23 December 1803
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 23. Decr: 1803.

I received yesterday your favour of the 13th: instt: inclosing a strip from the Centinel for the history of which I am much obliged to you—I had already seen it and have written a long letter to Mr: Hall, containing my observations upon it, which I presume he will communicate either in tenor or substance to you—I do not impute either the writing or the publication of those remarks to a disposition unfriendly to me in Mr: Russell or his Correspondent; but to their strong feelings relative to the subjects upon which they disapproved my conduct, and to their being misinformed concerning it. Both subjects had been decided before the Centinel containing the animadversions arrived here.
The letter from Messrs: Russell and Cutler which you inclosed, contains a request which I most sincerely wish it were in my power to comply with—But independent of the impropriety there would be in my expressing opinions upon subjects under the consideration of Congress, before their decision, particularly when it must necessarily involve a judgment of different opinions entertained by others, I really cannot command the necessary time—I regret very much that the federal newspapers not only neglect but misrepresent so much of what is doing here, but it appears to me impossible that the same person should at once perform the part of an industrious actor, and a faithful historian of the scene.
As often however as I can find an hour to devote to this purpose, I will write you a summary of subjects which are in agitation, and you will communicate to them such parts of them as you shall think expedient—It will relate altogether to facts—Those Gentlemen will readily conceive that as this is the place where it is my duty to avow without disguise or concealment my opinions upon public measures and interests, and if as I cannot even perform that duty without giving offence at times to those whom I am most desirous to satisfy, I may without improper timidity feel unwilling to express such offensive opinions, where no duty requires that I should.
If I were to undertake an elaborate justification of those opinions which I here am called upon to make public, it would require much more than all my time to perform the task—And after all I should not always succeed.—I believe that the proposal made me by those Gentlemen was with a view very friendly to me, and I feel obliged to them for it—I therefore regret the more, that I am unable to accede to it in its full extent—I will thank you to mention this to them—I will answer their letter shortly.
I am Dear Sir, affectionately yours
John Q. Adams.